ORDER
GAJARSA, Circuit Judge.
It appears that this court does not have jurisdiction over Michele Yenis’s appeal.
On March 23, 2001, the United States District Court for the Eastern District of Pennsylvania entered judgment in favor of Renal Treatment Centers-Northeast, Inc. on Yenis’s claim for discrimination under the Americans with Disabilities Act (ADA), 42 U.S.C. § 1201, et seq. Our review authority over appeals from the United States district courts is limited primarily to cases arising under the patent laws and certain claims against the federal government for money damages not exceeding $10,000. See 28 U.S.C. § 1295. A discrimination claim under the ADA does not fall within our limited jurisdiction. Therefore, absent objection, the court will transfer this appeal to the United States Court of Appeals for the Third Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
Absent objection within 14 days of the date of filing of this order, the appeal will be transferred to the Third Circuit pursuant to 28 U.S.C. § 1631.